Title: To George Washington from Thomas Johnson, 4 September 1777
From: Johnson, Thomas
To: Washington, George



Dear Sir.
Balt[imore] 4 Septr 1777.

I recvd your Letter of the first Instant and was happy in having it in my power to converse with General Smallwood on the Contents of it. I see several Vessels in the Harbour which I think might well be applied for the purpose you mention and believe I could get Men who would at least endeavour to go through it but I am apprehensive it could not be conducted with Success we have very little Tide it does not commonly exceed eighteen Inches in the Bay about the Mouth of this River; and of Course it is still less higher up, so that from that Circumstance we could derive little or no Advantage from hence to the Bay is

at least 15 Miles added to the Distance from thence to Turkey point it would require a South westerly Wind of a pretty long Continuance to carry a Vessel from hence there and the Situation of the Enemy would most probably prevent it for from what I have been from Time to Time informed two or three Men of War constantly lay in the Channel some Distance below the rest of the Fleet and Yesterday and the Day before several Men of War have moved down against this and Annapolis—Genl Smallwood on the present View of Matters thinks with me that the Attempt would in all likelihood fail—yet Sir if you think that there’s the least Chance of Success I will most chearfully and industriously get Things prepared and throw out the Idea of its being done with a View only to the River which would be the best pretence to mislead for it is impossible to effect it with[ou]t it’s being known at all. I hope you will excuse the Freedom with which I have objected against the Scheme and be assured that I rely so much more on your Judgmt than my own in a Matter of this Kind that if you think it proper to be prosecuted I shall expect Success. I am my dear sir Your most obedt Servt

Th. Johnson

